TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00626-CV


Salman Choudhary, Appellant

v.

GNC Franchising, L.L.C., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN402053, HONORABLE ROSE SPECTOR, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Salman Choudhary and GNC Franchising, L.L.C. have filed a notice of settlement
and joint motion for remand.  We grant their motion, set aside the district court's judgment without
regard to its merits, and remand this cause to the district court for rendition of judgment in
accordance with the parties' agreement to vacate the judgment.  See Tex. R. App. P. 42.1(a)(2)(B).


  
						David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed on Agreed Motion
Filed:   January 11, 2005